DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 32, 39-42, 45, 48, 50, 59-64, 67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bugwadia US 20070268516 A1 in view of Ylonen US Patent Pub. No.: 2002/0191548.
 	Consider claims 32, 39-40, 50, 59 and 67, Bugwadia teaches operating a web server for configuring a communication device to operate in a network, comprising: receiving at least one hardware parameter of the communication device(e.g., see at least 0030); 
storing the at least one hardware parameter in a database(e.g., see at least 0011); 
receiving installation information of the network for the communication device(e.g., see at least 0028- configuration information), the installation information of the network for the communication device comprising an address and other configuration other information the device may need to perform a complete configuration (e.g., 0032 – teaches the configuration information may include information that the device may need to obtain a complete configuration), and information needed to authenticate the communication device storing the installation information of the network for the communication device in the database in association with the at least one hardware parameter (e.g., see at least 0037 - embodiments of the invention will provide for configuration information about what client devices or users of client devices may be validated to the network, as well as what wireless protocols are enabled, any authentication information, provide a new fixed IP address if the IP address that had been used had been established by a DHCP or other entity, and/or any other information, parameters, or data that it is useful or advantageous for the network device or other devices coupled with it to have for purpose of the intended operation) ;
 receiving a request from the communication device a request for the installation information of the network for the communication device after establishment of a connection with the communication device, the request comprising the at least one hardware parameter of the communication device (e.g., see device requesting configuration information-0011); 
retrieving, from the database, the installation information of the network for the communication device based on the at least one hardware parameter in response to the request(e.g., see at least 0100 ); and transmitting the installation information of the network for the communication device to the communication device (e.g., see at least figure 5 -421),
 	As best understood by the Examiner, the claimed distinction includes requesting the address of a different device ( e.g., a network management server) using a security token whereas Bugwadia teaches directly requesting the configuration information from the NMS.
 	In analogous art, Ylonen teaches where the devices can request the address of a Network management server using a hardware token which includes security information. The device then uses the address and token to request configuration information (e.g., see at least 0059-0060).  The combination of Bugwadia and Ylonen also teaches the additional elements of claim 40 where (as best understood by the Examiner) the device is preconfigured with an IP address of the web server/ configuration server and has the ability to request its own address(e.g., via DHCP ) for network connectivity prior to connecting to the web server to perform the remaining steps of claims 39 and 59 (e.g., see at least 0025 and 0051-0060.)
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bugwadia to include the elements of Ylonen to yield the predictable results wherein the installation information of the network for the communication device comprising an address of a network management system of the network and a first security token for the network management system of the network to authenticate the communication device the installation information of the network for the communication device causing the communication device to send a registration request to the network management system of the network at the address of the network management system for registering with the network management system using the first security token and for obtaining complete configuration information of the network for the communication device to configure itself into an operational state on the network after successful registration with the network management system for the purpose of configuring a device.
 	Consider Claim 41, Bugwadia teaches providing authentication information, but does not specifically teach pre-configuring the communication device with a security token for the web server to authenticate the communication device; and wherein establishing a connection comprises transmitting the security token to the web server so that for authenticating of the communication device by the web server.
 	In analogous art, Ylonen teaches a preconfigured hardware token the includes security keys – see at least 0051-0060 – the equivalent of a security token. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bugwadia to include the elements of Ylonen to yield the predictable results wherein pre-configuring the communication device with a security token for the web server to authenticate the communication device; and wherein establishing a connection comprises transmitting the security token to the web server so that for authenticating of the communication device by the web server.
 	Consider Claim 42, Bugwadia teaches pre-configuring the communication device with at least one hardware parameter, wherein the at least one hardware parameter is unique to the communication device; and wherein establishing a connection comprises transmitting the at least one hardware parameter that is unique to the communication device to the web server (e.g., see at least 0011).
 	Consider Claim 45, Bugwadia teaches the method of claim 40,
wherein the method further comprises, prior to the sending the registration request, storing the installation information of the network for the communication device in the non-volatile memory of the communication device (e.g., this is met based on requesting supplemental configuration to add to information pre-configured - 0032).
 	Consider Claim 48, Bugwadia teaches wherein the registration request comprises the at least one hardware parameters (e.g., see at least 0011).
 	Claim 52 is rejected based on the same rationale as the independent claims above when taken in consideration that Bugwadia the configuration information can be provided via a third-party ( i.e., providing an separate terminal to transmit the configuration information to another device that provides the information for further information upon request)- see at least 0100 
 	Claim 60 is rejected based on similar rational as above based on the claimed second device performing the same steps as above.
  	Consider Claim 61 , Bugwadia teaches wherein the at least one hardware parameter of the communication device is received from a terminal associated with a manufacturer of the communication device or a retailer via a secure via a secure web portal(e.g., see at least 0100).
 	Claim 62 is rejected based on similar rational as above based on the claimed second device performing the same steps as above.
  	Consider Claim 63 , Bugwadia teaches receiving user information associated with a user subscribed to the network; storing the user information in the database (see database storage in at least 0100).
 	Consider Claim 64 , Bugwadia teaches wherein the connection with the web server is established after the communication device is powered up (see at least 0053).
Claim 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bugwadia US 20070268516 A1 in view of Ylonen US Patent Pub. No.: 2002/0191548 and further in view of Petrovich US Patent Pub. No.: 2004/0138986 A1.
 	Consider Claim 53, Bugwadia teaches the claimed invention except wherein the at least one memory and the computer program code are configured, with the at least one memory, to cause the terminal to receive the at least one hardware parameter by scanning a barcode attached to the communication device to receive the at least one hardware parameter of the communication device.
  	In an analogous art, Petrovich teaches  “… mobile device may include a data reading arrangement (e.g., a barcode reader) for reading from products product identifier data and a data transmission arrangement (e.g., a modem or a wireless modem) for transmitting product selection data including product identifier data read from a product…” 
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein the at least one memory and the computer program code are configured, with the at least one memory, to cause the terminal to receive the at least one hardware parameter by scanning a barcode attached to the communication device to receive the at least one hardware parameter of the communication device for the purpose of identifying a products and transactions.

5.	Claim 65-66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bugwadia US 20070268516 A1 in view of Ylonen US Patent Pub. No.: 2002/0191548 and further in view of Well Known art.
   	Consider Claims 65-66, Bugwadia in view of Ylonen teaches the claimed invention except  wherein configuring the communication device into an operational state in the network using the complete configuration information comprises: initiating a radio environment measurement procedure comprising scanning the radio environment in a frequency band supported by the communication device and generating an environment report after the radio environment measurement procedure has been initiated; and transmitting the environment report to the network management system.
 	However, The Examiner takes official notice that it is notoriously well known in the to report radio measurements and therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include wherein configuring the communication device into an operational state in the network using the complete configuration information comprises: initiating a radio environment measurement procedure comprising scanning the radio environment in a frequency band supported by the communication device and generating an environment report after the radio environment measurement procedure has been initiated; and transmitting the environment report to the network management system for the purpose of determining coverage, signal and connectivity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646